Detailed Action




Claims 1-2, 4, 6, 9, 11-12, 14, 16-17, 19 and 21-25 were pending in this application, claims 3, 5, 7-8, 10, 13, 15, 18 and 20 having been cancelled previously, and claims 1, 3, 4, 6, 8, 9, 11-14, and 16-19 amended by preliminary amendment.
Claims 1, 4, 6, 9, 11, 14, 16 and 19 have been amended.
Claims 21-22 and 24-25 have been cancelled.
Claims 1-2, 4, 6, 9, 11-12, 14, 16-17, 19 and 23 remain pending and are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant's arguments filed 12/8/2020 have been considered fully, but they are not persuasive.
Applicant asserts that the claimed invention as amended is not disclosed by the prior art cited in terms of the first session management information including information for creating a cookie because the one-time access key disclosed by the primary prior art reference cited, Ju, cannot be considered the same as first session management information since Ju discloses deleting a one-time access key (Reply, pp. 15-16).  However, Ju does disclose the first session management information including information for creating a cookie (Ju: ¶ 8, wherein the single sign-on token and one-time access key are for acquiring single-sign on cookie information).  The broadest reasonable interpretation of the claim limitation, first session management information including information for creating a cookie is used in some manner as part of the process of obtaining a cookie.  Therefore, Ju does disclose first session management information including information for creating a cookie when the step of generating the cookie based on the first session management information occurs (Ju: ¶ 8, wherein the single sign-on token and one-time access key are for acquiring single-sign on cookie information, whereby the single sign-on cookie information is checked to activate data transmission relating to a specific application associated with the application service device, ¶ 23).  The prior art cited, Ju, discloses using the equivalent of second information in order to obtain a cookie in the sense that a single sign-on token and one-time access key are used for acquiring single sign-on cookie information (¶ 8).  What Ju does with a one-time access key, once used for acquiring single sign-on cookie 
Applicant further asserts that the claimed invention as amended is not disclosed by the prior art cited in terms of the cookie includes […] a value for determining a valid time of the first session because the single sign-on cookie disclosed by Ju is not analogous to the cookie of the claimed invention as amended (Reply, pp. 16-18).  However, Ju does disclose the cookie includes […] a value for determining a valid time of the first session (Ju: ¶¶ 124-125, wherein single sign-on cookies utilize a one-time access key and allocation of an integration service number to an application requesting a session, as well as the single sign-on token included in single sign-on cookie information, see also, ¶ 168, whereby an effective time period is evaluated in relation to a time value for a token which is part of single sign-on cookie information, ¶¶ 91, 172, 176). Because an effective time period is evaluated in relation to a time value for a token which is part of the single sign-on cookie information (Ju: ¶¶ 91, 172, 176), Ju discloses the cookie includes […] a value for determining a valid time of the first session.
Applicant further asserts that the claimed invention as amended is not disclosed by the prior art cited in terms of updating the value for determining the valid time of the first session in the cookie (Reply, pp. 18-19).  However, the secondary prior art reference, Miller, now cited does disclose updating the value for determining the valid time of the first session in the cookie (Miller: (¶¶ 20-25, wherein single sign-on cookie information includes the domain name for establishing a session with a server, ¶ 7).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 11-12,14, 16-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ju, et al., U.S. Patent Application Publication No. US 2014/0282983 A1 (hereinafter Ju), in view of Paddon, et al., U.S. Patent Application Publication No. US 2013/0086656 A1 (hereinafter Paddon), and further in view of Li, et al., U.S. Patent Application Publication No. 2014/0282881 A1 (hereinafter Li), and further in view of Miller, et al., U.S. Patent Application Publication No. 2003/0105981 A1 (hereinafter Miller).
Claim 1 is disclosed by Ju, wherein
1. 	A method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a service providing server, first token information including a first token identifier for a first token issued to the terminal (Fig. 12 # 333, wherein a terminal configured to access application service devices, ¶ 6, receives a single sign-on token for an application service, ¶¶ 16, 137, from an application service device, ¶¶ 124, 131; see also, ¶¶ 163-181);
receiving, from the service providing server, first session management information for managing a first session (Fig. 12 # 335, wherein a one-time access key, see also, ¶¶ 163-181), the first session management information including information for creating a cookie in the terminal (¶ 8, wherein the single sign-on token and one-time access key are for acquiring single-sign on cookie information) and information for identifying a service offered by the service providing server and corresponding to the first token information (Fig. 12 # 335, wherein a one-time access key, ¶¶ 10, 16, 137, corresponding to the single sign-on request message, ¶¶ 24, 28, is received from an application service device by a terminal, ¶ 6, configured to access the application service device, ¶¶ 124, 131; see also, ¶¶ 163-181); 
generating the cookie based on the first session management information (¶ 8, wherein the single sign-on token and one-time access key are for acquiring single-sign on cookie information, whereby the single sign-on cookie information is checked to activate data transmission relating to a specific application associated with the application service device, ¶ 23), wherein the cookie includes information for identifying the first session, a value for determining a valid time of the first session, […] and the first token identifier (¶¶ 124-125, wherein single sign-on cookies utilize a one-time access key and allocation of an integration service number to an application requesting a session, as well as the single sign-on token included in single sign-on cookie information, see also, ¶ 168, whereby an effective time period is evaluated in relation to a time value for a token which is part of single sign-on cookie information, ¶¶ 91, 172, 176),
controlling the first session corresponding to the service based on the cookie (¶¶ 124-125, wherein single sign-on cookies utilize a one-time access key and allocation of see also, ¶ 168, whereby an effective time period is evaluated in relation to a time value for a token which is part of single sign-on cookie information, ¶¶ 91, 172, 176, utilized to establish and proceed with the application service requested from the application service device, ¶¶ 124, 131, the terminal is configured to access, ¶ 6; see also, ¶¶ 163-181); […]
wherein the valid time of the first session is extended […] based on a communication with the service providing server before an expiration of the valid time (¶¶ 91, 110, wherein before the expiration of a time period an input signal is received for reactivating an application, postponing when a logout event effectively would have been considered to have occurred, thereby extending the session).
Ju in view of Paddon and Miller does not disclose explicitly, but Li does disclose wherein:
[…] identifying whether the first token has expired while the first session is valid (Fig. 7, ¶¶ 9, 43-44, 51, wherein an access token includes a parameter indicating an expiration time, to be checked whenever access rights are being requested);
maintaining the first session and the cookie, in case that the first token has expired (Fig. 7, ¶¶ 4-6, 28-37, 51, 54, 57, wherein a request is made for a refresh token that enables an access token to be granted directly, so as to maintain service, even as a previously granted access token may have expired elsewhere),
transmitting a second token information request message to the service providing server, in case that the first token information has expired while the first session is valid (Fig. 7, ¶¶ 4-6, 28-37, 51, 54, 57, wherein a request is made for a refresh token that ;
receiving, from the service providing server, second token information in response to the second token information request message, wherein the second token information includes a second token identifier for a second token issued to the terminal (Fig. 7, ¶¶ 4-6, 28-37, 51, 54, 57, wherein a refresh token is received that enables an access token to be granted directly, even after a previously granted access token has expired elsewhere, whereby the regranted access token is token information received in response to the request message generated when a refresh token enables such a request, despite the previously granted token having expired); and
updating the first session based on the second token information and the first session management information by associating the first session with the second token, wherein the first session management information is maintained for the updating the first session (Fig. 7, ¶¶ 4-6, 28-37, 51, 54, 57, wherein access is granted based on a refresh token that enabled an access token to be granted directly, even after a previously granted access token had expired elsewhere), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ju in view of Paddon and Miller with Li.  The reason for doing so would have been to enable client access to services in a cohesive yet dynamic manner (Li: ¶¶ 4-6, 28-37, 51, 54, 57).
Ju in view of Li and Miller does not disclose explicitly, but Paddon does disclose:
a domain name which is a destination of the first session (¶¶ 20-25, wherein single sign-on cookie information includes the domain name for establishing a session with a server, ¶ 7), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ju in view of Li and Miller with Paddon.  The reason for doing so would have been to make sure session connections are established only with proper domain names (Paddon: ¶¶ 7, 20-25).
Ju in view of Paddon and Li does not disclose explicitly, but Miller does disclose wherein:
[…] by updating the value for determining the valid time of the first session in the cookie (¶ 38, wherein the value in a cookie for determining whether a session has expired or not is updated to extend the duration of a session, including for a single sign-on (SSO) session, ¶¶ 5-7) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ju in view of Li and Paddon with Miller.  The reason for doing so would have been to automate the process of extending a session for the sake of convenience of the user (Miller: ¶¶ ¶¶ 5-7, 38).
Claim 2 is disclosed by Ju in view of Paddon and Li and Miller, wherein Ju discloses
2. 	The method of claim 1, further comprising transmitting, to the service providing server, a message including information on the cookie when establishing a connection with the service providing server (¶¶ 124-125, wherein single sign-on cookies utilize a one-time access key and allocation of an integration service number to an application .
Claim 4 is disclosed by Ju in view of Paddon and Li and Miller, wherein Ju discloses
4. 	The method of claim 1, further comprising: 
transmitting, in case that the first session corresponding to the service has expired and the first token is valid, to the service providing server, a service request message comprising the first token information (¶¶ 6, 10, 16, 124, 131, 137, 163-181, wherein the one-time access key has been deleted, ¶¶ 167, 170, 181, by the another different service device, whereby when sign-on cannot be operated a login request is performed for single sign-on operation, ¶ 177); 
receiving, from the service providing server, second session management information for managing a second session corresponding to the service (¶¶ 6, 10, 16, 124, 131, 137, 163-181, wherein the one-time access key is deleted by the another different service device and further information is provided for a sign-on token); 
controlling the second session corresponding to the service based on the first token information and the second session management information (¶¶ 6, 10, 16, 124, 131, 137, 163-181, wherein the one-time access key has been deleted by the another different service device, ¶¶ 167, 170, 181,  and the further information provided for a sign-on token establishes a session with the other different service device, whereby another one-time access key is provided, upon doing another single sign-on, ¶ 178), and 
transmitting, in case that the first token is valid, to a core network, a connection request message comprising the first token information (¶¶ 6, 10, 16, 55, 124, 131, 137, 163-181, wherein the one-time access key is deleted by the another different service .

Claim 6 is disclosed by Ju, wherein
6. 	A method performed by a service providing server in a wireless communication system, the method comprising: 
transmitting, to a terminal, first token information including a first token identifier for a first token issued to the terminal (Fig. 12 # 333, wherein a terminal configured to access application service devices , ¶ 6, receives a single sign-on token for an application service, ¶¶ 16, 137, from an application service device, ¶¶ 124, 131; see also, ¶¶ 163-181); 
transmitting, to the terminal, first session management information for managing a first session (Fig. 12 # 335, wherein a one-time access key, ¶¶ 10, 16,  corresponding to the single sign-on request message, ¶¶ 24, 28, is received from an application service device by a terminal, ¶ 6, configured to access the application service device, ¶¶ 124, 131; see also, ¶¶ 163-181), the first session management information including information for creating a cookie in the terminal (¶ 8, wherein the single sign-on token and one-time access key are for acquiring single-sign on cookie information) and information for identifying a service offered by the service providing server and corresponding to the first token information (Fig. 12 # 335, wherein a one-time access key, ¶¶ 10, 16, 137, corresponding to the single sign-on request message, ¶¶ 24, 28, is received from an application service device by a terminal, ¶ 6, configured to access the application service device, ¶¶ 124, 131; see also, ¶¶ 163-181); 
controlling the first session corresponding to the service based on the cookie (¶¶ 124-125, wherein single sign-on cookies utilize a one-time access key and allocation of an integration service number to an application requesting a session, as well as the single sign-on token included in single sign-on cookie information, see also, ¶ 168, whereby an effective time period is evaluated in relation to a time value for a token which is part of single sign-on cookie information, ¶¶ 91, 172, 176, utilized to establish and proceed with the application service requested from the application service device, ¶¶ 124, 131, the terminal is configured to access, ¶ 6; see also, ¶¶ 163-181), wherein the cookie is generated by the terminal based on the first session management information (¶ 8, wherein the single sign-on token and one-time access key are for acquiring single-sign on cookie information, whereby the single sign-on cookie information is checked to activate data transmission relating to a specific application associated with the application service device, ¶ 23) and the cookie includes information for identifying the first session, a value for determining a valid time of the first session, […] and the first token identifier (¶¶ 124-125, wherein single sign-on cookies utilize a one-time access key and allocation of an integration service number to an application requesting a session, as well as the single sign-on token included in single sign-on cookie information, see also, ¶ 168, whereby an effective time period is evaluated in relation to a time value for a token which is part of single sign-on cookie information, ¶¶ 91, 172, 176), […]
wherein the valid time of the first session is extended […] based on a communication with the service providing server before an expiration of the valid time (¶¶ 91, 110, wherein before the expiration of a time period an input signal is received for .
Ju in view of Paddon and Miller does not disclose explicitly, but Li does disclose wherein:
[…] receiving a second token information request message from the terminal, in case that the first token has expired while the first session is valid (Fig. 7, ¶¶ 4-6, 28-37, 51, 54, 57, wherein a requested refresh token is received that enables an access token to be granted directly, even after a previously granted access token has expired elsewhere);
transmitting, to the terminal, second token information in response to the second token information request message, wherein the second token information includes a second token identifier for a second token issued to the terminal (Fig. 7, ¶¶ 4-6, 28-37, 51, 54, 57, wherein a refresh token is sent that enables an access token to be granted directly, even after a previously granted access token has expired elsewhere, whereby the regranted access token is token information received in response to the request message generated when a refresh token enables such a request, despite the previously granted token having expired); and
updating the first session based on the second token information and the first session management information by associating the first session with the second token, wherein the first session management information is maintained for the updating the first session (Fig. 7, ¶¶ 4-6, 28-37, 51, 54, 57, wherein access is granted based on a refresh token that enabled an access token to be granted directly, even after a previously granted access token had expired elsewhere), […]

Ju in view of Li and Miller does not disclose explicitly, but Paddon does disclose:
[…] a domain name which is a destination of the first session, (¶¶ 20-25, wherein single sign-on cookie information includes the domain name for establishing a session with a server, ¶ 7), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ju in view of Li and Miller with Paddon.  The reason for doing so would have been to make sure session connections are established only with proper domain names (Paddon: ¶¶ 7, 20-25).
Ju in view of Paddon and Li does not disclose explicitly, but Miller does disclose wherein:
[…] by updating the value for determining the valid time of the first session in the cookie (¶ 38, wherein the value in a cookie for determining whether a session has expired or not is updated to extend the duration of a session, including for a single sign-on (SSO) session, ¶¶ 5-7) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ju in view of Li and Paddon with Miller.  The reason for doing so would have been to automate the process of extending a session for the sake of convenience of the user (Miller: ¶¶ ¶¶ 5-7, 38).
Claim 9 is disclosed by Ju in view of Paddon and Li and Miller, wherein Ju discloses
9. 	The method of claim 6, further comprising: 
receiving, in case that the first session corresponding to the service has expired and the first token is valid, from the terminal, a service request message comprising the first token information (Fig. 12 # 333, ¶¶ 6, 10, 16, 55, 124, 131, 137, 163-181, wherein a terminal configured to access application service devices has received a single sign-on token for an application service from an application service device, but then wants to access another application service device where a session has not been established); 
transmitting, to the terminal, second session management information for managing a second session corresponding to the service (Fig. 12 # 335, ¶¶ 6, 10, 16, 24, 28, 55, 62, 124, 131, 136-137, 163-181, wherein a one-time access key corresponding to the single sign-on request message is received from an application service device by a terminal configured to access the application service device); and 
controlling the second session corresponding to the service based on the first token information and the second session management information (Fig. 12, ¶¶ 6, 10, 16, 55, 62, 124, 131, 137, 163-181, wherein the single sign-on token and one-time access key are utilized to establish and proceed with the application service requested from the application service device the terminal is configured to access), 
wherein, in case that the first token is valid, a connection request message comprising the first token information is transmitted to a core network (¶¶ 6, 10, 16, 55, 62, 124, 131, 137, 163-181, wherein the terminal establishes a session with the other different service device via a connection through the network).

Claim 11 is disclosed by Ju, wherein
11. 	A terminal in a wireless communication system, the terminal comprising: 
a transceiver configured to transmit and receive a signal (¶ 55); and 
a controller configured to (¶ 55): 
receive, from a service providing server, first token information including a first token identifier for a first token issued to the terminal (Fig. 12 # 333, wherein a terminal configured to access application service devices, ¶ 6, receives a single sign-on token for an application service, ¶¶ 16, 137, from an application service device, ¶¶ 124, 131; see also, ¶¶ 163-181), 
receive, from the service providing server, first session management information for managing a first session (Fig. 12 # 335, wherein a one-time access key, ¶¶ 10, 16, 137, corresponding to the single sign-on request message, ¶¶ 24, 28, is received from an application service device by a terminal, ¶ 6 , configured to access the application service device, ¶¶ 124, 131; see also, ¶¶ 163-181), the first session management information including information for creating a cookie in the terminal (¶ 8, wherein the single sign-on token and one-time access key are for acquiring single-sign on cookie information) and information for identifying a service offered by the service providing server and corresponding to the first token information (Fig. 12 # 335, ¶¶ 6, 10, 16, 24, 28, 124, 131, 137, 163-181, a one-time access key corresponding to the single sign-on request message is received from an application service device by a terminal configured to access the application service device), 
generate the cookie based on the first session management information (¶ 8, wherein the single sign-on token and one-time access key are for acquiring single-sign on cookie information, whereby the single sign-on cookie information is checked to activate , wherein the cookie includes information for identifying the first session, a value for determining a valid time of the first session, […] and the first token identifier (¶¶ 124-125, wherein single sign-on cookies utilize a one-time access key and allocation of an integration service number to an application requesting a session, as well as the single sign-on token included in single sign-on cookie information, see also, ¶ 168, whereby an effective time period is evaluated in relation to a time value for a token which is part of single sign-on cookie information, ¶¶ 91, 172, 176),
control the first session corresponding to the service based on the cookie (¶¶ 124-125, wherein single sign-on cookies utilize a one-time access key and allocation of an integration service number to an application requesting a session, as well as the single sign-on token included in single sign-on cookie information, see also, ¶ 168, whereby an effective time period is evaluated in relation to a time value for a token which is part of single sign-on cookie information, ¶¶ 91, 172, 176, utilized to establish and proceed with the application service requested from the application service device, ¶¶ 124, 131, the terminal is configured to access, ¶ 6; see also, ¶¶ 163-181), […]
wherein the valid time of the first session is extended […] based on a communication with the service providing server before an expiration of the valid time (¶¶ 91, 110, wherein before the expiration of a time period an input signal is received for reactivating an application, postponing when a logout event effectively would have been considered to have occurred, thereby extending the session).
Ju in view of Paddon and Miller does not disclose explicitly, but Li does disclose wherein:
identify whether the first token has expired while the first session is valid (Fig. 7, ¶¶ 9, 43-44, 51, wherein an access token includes a parameter indicating an expiration time, to be checked whenever access rights are being requested),
maintain the first session and the cookie, in case that the first token has expired (Fig. 7, ¶¶ 4-6, 28-37, 51, 54, 57, wherein a request is made for a refresh token that enables an access token to be granted directly, so as to maintain service, even as a previously granted access token may have expired elsewhere),
transmit a second token information request message to the service providing server, in case that the first token has expired while the first session is valid (Fig. 7, ¶¶ 4-6, 28-37, 51, 54, 57, wherein a request is made for a refresh token that enables an access token to be granted directly, even after a previously granted access token may have expired elsewhere),
receive, from the service providing server, second token information in response to the second token information request message, wherein the second token information includes a second token identifier for a second token issued to the terminal (Fig. 7, ¶¶ 4-6, 28-37, 51, 54, 57, wherein a refresh token is received that enables an access token to be granted directly, even after a previously granted access token has expired elsewhere, whereby the regranted access token is token information received in response to the request message generated when a refresh token enables such a request, despite the previously granted token having expired), and
update the first session based on the second token information and the first session management information by associating the first session with the second token, wherein the first session management information is maintained for the updating the first session (Fig. 7, ¶¶ 4-6, 28-37, 51, 54, 57, wherein access is granted based on a refresh token that enabled an access token to be granted directly, even after a previously granted access token had expired elsewhere) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ju in view of Paddon and Miller with Li.  The reason for doing so would have been to enable client access to services in a cohesive yet dynamic manner (Li: ¶¶ 4-6, 28-37, 51, 54, 57).
Ju in view of Li and Miller does not disclose explicitly, but Paddon does disclose:
[…] a domain name which is a destination of the first session (¶¶ 20-25, wherein single sign-on cookie information includes the domain name for establishing a session with a server, ¶ 7), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ju in view of Li and Miller with Paddon.  The reason for doing so would have been to make sure session connections are established only with proper domain names (Paddon: ¶¶ 7, 20-25).
Ju in view of Paddon and Li does not disclose explicitly, but Miller does disclose wherein:
[…] by updating the value for determining the valid time of the first session in the cookie (¶ 38, wherein the value in a cookie for determining whether a session has expired or not is updated to extend the duration of a session, including for a single sign-on (SSO) session, ¶¶ 5-7) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ju in view of Li and Paddon 
Claim 12 is disclosed by Ju in view of Paddon and Li and Miller, wherein Ju discloses
12. 	The terminal of claim 11, wherein the controller is further configured to transmit, to the service providing server, a message including information on the cookie when establishing a connection with the service providing server (¶¶ 124-125, wherein single sign-on cookies utilize a one-time access key and allocation of an integration service number to an application requesting a session, as well as the single sign-on token included in single sign-on cookie information; see also, ¶ 168).
Claim 14 is disclosed by Ju in view of Paddon and Li and Miller, wherein Ju discloses
14. 	The terminal of claim 11, wherein the controller is further configured to: 
transmit, in case that the first session corresponding to the service has expired and the first token information is valid, to the service providing server, a service request message comprising the first token information (Fig. 12 # 333, ¶¶ 6, 16, 55, 124, 131, 137, 163-181, wherein a terminal configured to access application service devices has received a single sign-on token for an application service from an application service device, but then wants to access another application service device where a session has not been established); 
receive, from the service providing server, second session management information for managing a second session corresponding to the service (Fig. 12 # 335, ¶¶ 6, 10, 16, 24, 28, 55, 62, 124, 131, 136-137, 163-181, wherein a one-time access key corresponding to the single sign-on request message is received from an application service device by a terminal configured to access the application service device); 
control the second session corresponding to the service based on the first token information and the second session management information (Fig. 12, ¶¶ 6, 10, 16, 55, 62, 124, 131, 137, 163-181, wherein the single sign-on token and one-time access key are utilized to establish and proceed with the application service requested from the application service device the terminal is configured to access), and 
transmit, in case that the first token is valid, to a core network, a connection request message comprising the first token information (¶¶ 6, 10, 16, 55, 62, 124, 131, 137, 163-181, wherein the terminal establishes a session with the other different service device via a connection through the network).
	
Claim 16 is disclosed by Ju, wherein
16. 	A service providing server in a wireless communication system, the service providing server comprising: 
a transceiver configured to transmit and receive a signal (¶ 65); and 
a controller configured to (¶ 65): 
transmit, to a terminal, first token information including a first token identifier for a first token issued to the terminal (Fig. 12 # 333, wherein a terminal configured to access application service devices, ¶ 6, receives a single sign-on token for an application service, ¶¶ 16, 137, from an application service device, ¶¶ 124, 131; see also, ¶¶ 163-181), 
transmit, to the terminal, first session management information for managing a first session (Fig. 12 # 335, wherein a one-time access key, ¶¶ 10, 16, 137, corresponding to the single sign-on request message, ¶¶ 24, 28, is received from an application service device by a terminal, ¶ 6 , configured to access the application service device, ¶¶ 124, see also, ¶¶ 163-181), the first session management information including information for creating a cookie in the terminal (¶ 8, wherein the single sign-on token and one-time access key are for acquiring single-sign on cookie information) and information for identifying a service offered by the service providing server and corresponding to the first token information (Fig. 12 # 335, wherein a one-time access key, ¶¶ 10, 16, 137, corresponding to the single sign-on request message, ¶¶ 24, 28, is received from an application service device by a terminal, ¶ 6, configured to access the application service device, ¶¶ 124, 131; see also, ¶¶ 163-181), 
control the first session corresponding to the service based on the cookie (¶¶ 124-125, wherein single sign-on cookies utilize a one-time access key and allocation of an integration service number to an application requesting a session, as well as the single sign-on token included in single sign-on cookie information, see also, ¶ 168, whereby an effective time period is evaluated in relation to a time value for a token which is part of single sign-on cookie information, ¶¶ 91, 172, 176, utilized to establish and proceed with the application service requested from the application service device, ¶¶ 124, 131, the terminal is configured to access, ¶ 6; see also, ¶¶ 163-181), wherein the cookie is generated by the terminal based on the first session management information (¶ 8, wherein the single sign-on token and one-time access key are for acquiring single-sign on cookie information, whereby the single sign-on cookie information is checked to activate data transmission relating to a specific application associated with the application service device, ¶ 23) and the cookie includes information for identifying the first session, a value for determining a valid time of the first session, […] and the first token identifier (¶¶ 124-125, wherein single sign-on cookies utilize a one-time access key and allocation of an see also, ¶ 168, whereby an effective time period is evaluated in relation to a time value for a token which is part of single sign-on cookie information, ¶¶ 91, 172, 176), […]
wherein the valid time of the first session is extended […] based on a communication with the service providing server before an expiration of the valid time (¶¶ 91, 110, wherein before the expiration of a time period an input signal is received for reactivating an application, postponing when a logout event effectively would have been considered to have occurred, thereby extending the session).
Ju in view of Paddon and Miller does not disclose explicitly, but Li does disclose wherein:
[…] receive a second token information request message from the terminal, in case that the first token has expired while the first session is valid (Fig. 7, ¶¶ 4-6, 28-37, 51, 54, 57, wherein a request is made for a refresh token that enables an access token to be granted directly, even after a previously granted access token may have expired elsewhere),
transmit, to the terminal, second token information in response to the second token information request message, wherein the second token information includes a second token identifier for a second token issued to the terminal (Fig. 7, ¶¶ 4-6, 28-37, 51, 54, 57, wherein a refresh token is received that enables an access token to be granted directly, even after a previously granted access token has expired elsewhere, whereby the regranted access token is token information received in response to the request message , and
update the first session based on the second token information and the first session management information by associating the first session with the second token, wherein the first session management information is maintained for the updating the first session (Fig. 7, ¶¶ 4-6, 28-37, 51, 54, 57, wherein access is granted based on a refresh token that enabled an access token to be granted directly, even after a previously granted access token had expired elsewhere), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ju in view of Paddon and Miller with Li.  The reason for doing so would have been to enable client access to services in a cohesive yet dynamic manner (Li: ¶¶ 4-6, 28-37, 51, 54, 57).
Ju in view of Li and Miller does not disclose explicitly, but Paddon does disclose:
[…] a domain name which is a destination of the first session, (¶¶ 20-25, wherein single sign-on cookie information includes the domain name for establishing a session with a server, ¶ 7), […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ju in view of Li and Miller with Paddon.  The reason for doing so would have been to make sure session connections are established only with proper domain names (Paddon: ¶¶ 7, 20-25).
Ju in view of Paddon and Li does not disclose explicitly, but Miller does disclose wherein:
by updating the value for determining the valid time of the first session in the cookie (¶ 38, wherein the value in a cookie for determining whether a session has expired or not is updated to extend the duration of a session, including for a single sign-on (SSO) session, ¶¶ 5-7) […]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ju in view of Li and Paddon with Miller.  The reason for doing so would have been to automate the process of extending a session for the sake of convenience of the user (Miller: ¶¶ ¶¶ 5-7, 38).
Claim 17 is disclosed by Ju in view of Paddon and Li and Miller, wherein Ju discloses
17. 	The service providing server of claim 16, wherein the controller is further configured to receive, from the terminal, a message including information on the cookie
when establishing a connection with the terminal (¶¶ 124-125, wherein single sign-on cookies utilize a one-time access key and allocation of an integration service number to an application requesting a session, as well as the single sign-on token included in single sign-on cookie information; see also, ¶ 168). 
Claim 19 is disclosed by Ju in view of Paddon and Li and Miller, wherein Ju discloses
19. 	The service providing server of claim 16, wherein the controller is further configured to: 
receive, in case that the first session corresponding to the service has expired and the first token is valid, from the terminal, a service request message comprising the first token information (Fig. 12 # 333, ¶¶ 6, 16, 55, 124, 131, 137, 163-181, wherein a terminal configured to access application service devices has received a single sign-on , 
transmit, to the terminal, second session management information for managing a second session corresponding to the service (Fig. 12 # 335, ¶¶ 6, 10, 16, 24, 28, 55, 62, 124, 131, 136-137, 163-181, wherein a one-time access key corresponding to the single sign-on request message is received from an application service device by a terminal configured to access the application service device), and 
control the second session corresponding to the service based on the first token information and the second session management information (Fig. 12, ¶¶ 6, 10, 16, 55, 62, 124, 131, 137, 163-181, wherein the single sign-on token and one-time access key are utilized to establish and proceed with the application service requested from the application service device the terminal is configured to access), 
wherein, in case that the first token is valid, a connection request message comprising the first token information is transmitted to a core network (¶¶ 6, 10, 16, 55, 62, 124, 131, 137, 163-181, wherein the terminal establishes a session with the other different service device via a connection through the network).

Claim 23 is disclosed by Ju in view of Paddon and Li and Miller, wherein Ju discloses
23.	The method of claim 6, further comprising receiving, from the terminal, a
message including information on the cookie when establishing a connection with the terminal (¶¶ 124-125, wherein single sign-on cookies utilize a one-time access key and allocation of an integration service number to an application requesting a session, as well .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Sowa whose telephone number is 571-272-5448.  The examiner normally can be reached 9:00 AM to 5:00 PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-5448.


/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448                                                                                                                                                                                                        



/Timothy Sowa/
Examiner, Art Unit 2448